Citation Nr: 0809440	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  98 04 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial or staged rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active duty for training from November 1962 
to May 1963 and his active military service extended from 
March 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In that rating decision, the RO granted 
service connection for PTSD, assigning a 30 percent rating.  
The veteran's disagreement with the rating assigned led to 
this appeal.

The appeal has been before the Board previously on two 
occasions.  In August 2003, the Board remanded the appeal in 
order to obtain additional treatment records and to provide 
the veteran with a VA psychiatric examination.  

The appeal was next before the Board in February 2006.  At 
that time, the Board found that an additional remand was 
warranted in order to obtain VA medical records from June 
2001 to the present.  It was also noted that the VA 
examination report obtained appeared to refer, at least in 
part, to a different individual than the veteran.  
Accordingly, the Board ordered the RO to provide the veteran 
with an additional VA psychiatric examination.

In addition, at that time, the Board found that claims for 
secondary service connection for major depression and service 
connection for hypertension and residuals of a 
cerebrovascular accident (CVA), to include as secondary to 
the veteran's service-connected psychiatric disorder(s), were 
raised by the record and that they were inextricably 
intertwined with the claim currently in appellate status, an 
initial or staged rating in excess of 30 percent for PTSD.  
The Board found that the raised claims must be adjudicated 
before the Board may proceed with its appellate review of the 
initial or staged rating in excess of 30 percent for PTSD 
claim.  See generally Parker v. Brown, 7 Vet. App. 116 
(1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The Board also noted that review of the claim file revealed 
that in a January 1970 examination, two blood pressure 
readings were within normal limits, while one had a diastolic 
reading of 90.  A February 1971 examiner revealed similar 
results.  Upon a January 1972 flight examination, the 
findings on three blood pressure readings were normal except 
for a systolic reading of 156.  The Board provided directives 
to be followed upon remand regarding these raised, 
intertwined claims for service connection for major 
depression, residuals of a CVA and hypertension, to include 
obtaining an examination in which the examiner provided an 
opinion regarding an approximate onset date of the veteran's 
hypertension.

Review of the claims file indicates that the development 
directed regarding the claim on appeal, an increased rating 
for PTSD, was completed.  There is no evidence, however, that 
the directives regarding the raised claims were accomplished.  
Without evidence that this development has been accomplished, 
to include the obtainment of a VA cardiovascular examination 
and adjudication of the raised claims, the Board finds that 
it may still not proceed with adjudication of the claim in 
appellate status-as the raised claims remain inextricably 
intertwined with this claim.  See Parker, supra; Harris, 
supra.

In this regard, the Board notes that symptoms of depression 
may be rated as part of a service-connected PTSD disability.  
In this case, however, there is medical evidence, such as 
that contained in the September 2006 VA psychiatric 
examination obtained upon remand, that the veteran's major 
depression is not related to his PTSD, and is instead due to 
the residuals of his CVA.  Therefore, prior to adjudication 
of whether the diagnosis of depression is secondary to PTSD 
or whether residuals of a CVA and hypertension are secondary 
to service-connected PTSD (and, therefore, allowing for the 
possibility of service connection for PTSD as secondary to 
the secondary service-connected residuals of a CVA and 
hypertension), the Board cannot adjudicate the claim for an 
increased rating for PTSD, as VA has not specifically found 
that depression symptomatology is not service connected.  
That, is without the AMC/RO adjudicating this aspect of the 
claim, the Board cannot, in the first instance, find which 
symptomatology should be rated and which symptomatology 
should not be included when rating the service-connected 
PTSD.

In addition, the veteran, as a matter of law, has the right 
to compliance with the directives contained in the remand.  
See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the 
appeal is remanded for compliance with the directives 
contained in the February 2006 remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Regarding the raised claims of service connection for major 
depression, hypertension and residuals of a CVA, to include 
on secondary bases, as noted above, a remand is warranted so 
that the AMC/RO may comply with directives contained in the 
February 2006 Board remand.  These directives are listed 
below.  Further, the Board notes that since the February 2006 
Board remand, the regulation regarding secondary service 
connection, 38 C.F.R. § 3.310, has been amended.  

Under 38 C.F.R. § 3.310, service connection may be granted 
for disability which is proximately due to or the result of a 
service-connected disease or injury and secondary service 
connection may be found where a service-connected disability 
aggravates another condition (i.e., there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service- connected 
disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  A recent 
amendment to 38 C.F.R. § 3.310, effective October 10, 2006, 
was enacted.  See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen by adding language that requires 
that a baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.  

In the VCAA notification letter to be issued regarding the 
raised claims, therefore, the AMC/RO should include a copy of 
38 C.F.R. § 3.310 and the amendment to that regulation, 
effective October 10, 2006.

The Board also notes that since the last Board remand, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that, upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must indicate that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The AMC/RO should issue 
another VCAA notification letter that complies with  Dingess.

Further, as recently held by the Court of Veterans Appeal for 
Veterans Claims in  Vasquez-Flores v. Peake, -- Vet. App. --, 
2008 WL 239951, in terms of an increased rating claim, VCAA 
duties require: (1) that VA inform the claimant that to 
substantiate an increased rating claim, he must provide (or 
ask the Secretary to obtain) medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that the worsening has had on the 
claimant's employment and daily life; (2) that VA will 
determine a disability rating by applying relevant Diagnostic 
Codes, which typically range from zero percent to 100 
percent, based on the nature of the symptoms of the 
disability, severity, duration, and impact upon employment 
and daily life; and (3) that VA apprise the claimant of the 
types of medical and lay evidence that he may offer (or ask 
the Secretary to obtain) to support an increased rating 
claim, such as, competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  Id., 
at *4.  In addition, the Vazquez Court noted that if the 
Diagnostic Code under which the claimant had been rated 
contains criteria for a higher disability rating that he 
could not satisfy by demonstrating merely a noticeable 
worsening and accompanying impact on employment and daily 
life, but could only demonstrate such worsening by providing 
certain test results or specific measurements, VA must 
provide at least general notice of this requirement.  Id.  

The Board is cognizant of the fact that the claim for a 
higher rating for PTSD is a downstream issue of the original 
service connection claim adjudicated in the November 1997 
rating decision.  VA's General Counsel has concluded that, 
if, in response to notice of its decision on a claim for 
which VA has already given the § 5103(a) notice, VA receives 
a notice of disagreement that raises a new issue, § 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but § 5103(a) 
does not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  Notwithstanding the 
foregoing, as this appeal must be remanded for the 
development noted above, the Board finds that the RO should 
comply with Vazquez, supra in order to provide the veteran 
with every opportunity to present any and all relevant 
information and evidence to support his appeal.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Regarding the claim for an initial 
or staged rating in excess of 30 percent 
for PTSD, the AMC/RO should  provide the 
veteran with VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that complies with Vasquez-
Flores v. Peake, -- Vet. App. --, 2008 
WL 239951 and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  For the raised, intertwined claims of 
service connection for major depression, 
hypertension and residuals of a CVA, the 
AMC/RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent court decisions, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.  
Specifically, the AMC/RO should provide 
the veteran an initial VCAA notification 
letter for these claims.  This letter 
should comply with the Court's decisions 
in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In 
addition, the letter should include a 
copy of 38 C.F.R. § 3.310 and the 
amendment to that regulation, effective 
October 10, 2006.

3.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the veteran's 
claim of an initial or staged rating in 
excess of 30 percent for PTSD must be 
obtained for inclusion in the record.  


4.  The veteran should be scheduled for 
a VA cardiovascular examination for the 
purpose of determining the etiology 
and/or approximate onset date of his 
hypertension and CVA.  The claims folder 
should be made available to the examiner 
prior to the examination.  Following 
review of the relevant evidence in the 
claims file, the clinical evaluation and 
any tests that are deemed necessary, the 
examiner should respond to the following 
questions:

a)  Is it as least as like as 
not (a 50 percent or greater 
probability) that the veteran's 
service connected PTSD caused or 
aggravated his hypertension or 
CVA?

b)  Is it as least as like as 
not (a 50 percent or greater 
probability) that the veteran's 
hypertension began during 
service or as the result of some 
incident of active duty?

c)  Is it as least as like as 
not (a 50 percent or greater 
probability) that the veteran's 
hypertension was manifested on 
the January 1970 examination 
(within one year of service)?  
If so, did it require 
medication?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the causal relationship or 
a finding of aggravation; less likely 
weighs against the claim.

The clinician is also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

If any question is too speculative to 
answer, the clinician should so 
indicate.  The examiner is requested to 
provide a rationale for any opinion 
expressed.

5.  Thereafter, the AMC/RO should 
adjudicate the raised claims for service 
connection for major depression, 
hypertension and residuals of a CVA, to 
include on secondary bases.  If any of 
these claims are denied, the veteran is 
advised that he must file a timely 
notice of disagreement and, after a 
statement of the case is issued, a 
timely substantive appeal for the Board 
to take jurisdiction.  The veteran is 
cautioned that absent a notice of 
disagreement, and after a statement of 
the case is issued, a substantive 
appeal, the Board does not have 
jurisdiction.  

The AMC/RO should ensure that 
documentation of this development is 
placed in the claims file prior to the 
claims file being returned to the Board.

6.  Thereafter, the veteran's claim for 
an initial or staged rating in excess of 
30 percent for PTSD must be readjudicated 
on the basis of all of the evidence of 
record and all governing legal authority. 

If the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative must be provided 
with a supplemental statement of the 
case.  

An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purposes of this remand are to obtain evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.

The veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2007), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
veteran's appeal.  38 C.F.R. § 20.1100(b) (2007).



